DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/18/22 has been acknowledged.
Applicant amended Claims 21, 23, 31, 33.

Status of Claims
Claims 1-20 were earlier cancelled by Applicant. Claims 25 and35 were withdrawn from considerations as belonging to inventions not chosen for examination.
Claims 21-24, 26-34, and 36-39 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-24, 26-34, and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In re Claim 21: Claim 21 recites (line 6): “a first p-type region abutting at least a bottom of the trenches”. The recitation is unclear, since (a plurality of) the trenches (that are cited in line 4 of the claim) cannot have a single bottom surface, in general – each trench has its own bottom surface of a single cell shall have multiple bottom surfaces, unless the claim clearly states that all these trenches are interconnected.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation was interpreted as: “a first p-type region abutting at least bottoms of the trenches”.
In re Claim 21: Claim 21 recites (lines 7-9): “each of the first n-type regions abutting the trench sidewalls, wherein each of the first n-type regions is substantially surrounded by its associated trench”. The recitation of lines 7-8 is unclear, since earlier, the claim recites that “the trenches” surround a single cell which comprises a plurality of first n-type regions, and the current application does not teach that each first n-type region of the cell abuts sidewalls of all trenches surrounding the single cell (see Fig. 39 of the current application and its description in the specification).
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “each of the first n-type regions abutting sidewalls of some trenches, wherein each of the first n-type regions is substantially surrounded by the trenches
In re Claim 30: Claim 30 recites: “the trenches substantially surround the first top surface of the first n-type regions”. There is a lack of antecedent basis for this limitation of the claim, since Claim 30 depends on the amended Claim 21 that recites: “the first top surfaces”, not “the first top surface”. 
Appropriate correction is required.
In re Claims 22-24 and 26-29: Claims 22-24 and 26-29 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 21.
In re Claim 31: Claim 31 recites (line 6): “a first p-type region abutting at least a bottom of the trenches”. A recitation is unclear, since multiple trenches (cited in line 4) of a single cell shall have multiple bottom surfaces, unless the claim clearly stated that all these trenches are interconnected – for example, in order to create a mesh.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “a first p-type region abutting at least bottoms of the trenches”.
In re Claim 31: Claim 31 recites (lines 7-8): “the first n-type region abutting the trench sidewalls”. The recitation is unclear, since Claim 31 earlier does not recite “a trench”, but recites “trenches”, and Claim 31 does not identify a sidewall of which trench of multiple trenches are abutted by the first n-type region.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “the first n-type region abutting the trenches sidewalls”.
In re Claims 32-34 and 36-39: Claims 32-34 and 36-39 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 21-22 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’ Admitted Prior Art (AAPA, hereafter, shown in Figs. 1-4 and described in paragraphs 0003-0020 of the published application US 2021/0028279), in view of Soeno et al. (US 2017/0263754).
In re Claim 21, AAPA teaches an electronic device (paragraph 0003) formed as a die comprising (Figs. 1-4): 
a semiconductor material (created in layers from 32 to 24, paragraphs 0003-0005); 
an array of cells (paragraph 0003) in the semiconductor material, 
each cell comprising:
trenches – with gate 12, 16 (paragraphs 0003-0004) - in the semiconductor material, the trenches having sidewalls;
a first p-type region 14 (paragraph 0003) abutting at least a bottom of the trenches;
an elongated first n-type region 32, 30 (the elongation is shown in a plan view of Fig. 2, paragraphs 0011-0012) overlying the first p-type region 14, 
the first n-type region 32, 30 abutting the trench sidewalls, wherein 
the first n-type region 32, 30 is substantially surrounded by the trench (as in Fig. 2, and, since paragraph 0003 states that the gates are formed in a continuous mesh, each of two trenches with gate 12 shown in Fig. 1 can be view as portion of a single trench – see, for example Fig. 6 and its description in US 20170263754, as related to a trench of a mesh-type trench gate), 
the first n-type region 32, 30 having a first top surface (the first top surface contacting layer 22);
a first dielectric layer 20 having an elongated contact opening (an elongated contact opening 40 in 20 is shown in Fig. 2, paragraph 0012) that exposes a portion of the first top surface of the first n-type region 32, 30, the contact opening being substantially parallel to the first top surface of the first n-type region,
the contact opening having long sides and short sides, the long sides of the contact opening being substantially perpendicular (with an angle close to 90o – may be about 75-80 degrees, based on Fig. 1), to the elongated first n-type region 30, 32 and extending over one of the first n-type region 32, 30 (as in Fig. 2);
a cathode electrode 22 (paragraph 0004) electrically contacting the first top surface of the first n-type region 32, 30 through the contact opening;
a dielectric layer 16 (paragraph 0004) along the sidewalls of the one or more trenches; and
a conductive material 12 (paragraph 0004) at least partially filling the one or more trenches to form one or more gates for one or more turn-on MOSFETs (paragraph 0009), 
wherein a sufficiently positive voltage applied to the one or more gates turns on the electrical device to conduct a current between a top of the electrical device and a bottom of the electrical device (paragraph 0007), 
the long sides of the contact opening being substantially perpendicular to the one or more gates: a gate is a three-dimensional structure, and a long side of the contact opening can be substantially perpendicular to at least one of numerous planes of the gate.
AAPA does not teach that each cell comprises a plurality of elongated first n-type regions over the first p-type region, and does not teach that other features cited above for one first n-type region shall be directed to plurality of n-type regions, such as the contact opening extending over multiple ones of the first n-type regions, a cathode electrode electrically contacting first top surfaces of the plurality of the first n-type regions, etc.
Soeno teaches (Figs. 2-3) a cell 42 comprising a plurality of elongated first n-type regions 22 (paragraph 0031) separated by a p-type region 24a, wherein a dielectric 62 (paragraph 0044) above n-type and p-type regions comprises an opening extending over multiple first n-type regions (and over a p-type region), the sides of the contact openings in dielectric 62 are perpendicular to the elongated first n-type regions, wherein a cathode layer 51 electrically contacted a first top surface of the plurality of the first n-type regions 22 (as well as that of the p-type region).

It would have been obvious for one of ordinary skill in the art before filing the application to modify the AAPA device by substituting its cells with cells of Soeno, each comprising a plurality of elongated first n-type  regions (instead of the one first n-type region), wherein the openings in the first dielectric layer exposing portions of the plurality of the first n-type regions are perpendicular (per Soeno) to the first n-type regions, and having the cathode electrode electrically contacting the first top surface of the plurality the first n-type regions, e.g., creating a cell region shown in Modified Figs. 1 and 2, if such design of the cell region is preferable: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results – and the result would be predictable, since the device would continue to operate as an IGBT. 

    PNG
    media_image1.png
    403
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) – e.g., the MPEP approach to a functional limitation allows viewing it as inherent, when structures of the prior art and the claim are the same.
In re Claim 22, AAPA/Soeno teaches the device of Claim 21 as cited above.
AAPA /Soeno further teaches (see modified Fig. 1 and paragraphs 0005-0007 of AAPA) that the first p-type region 14 is a base of a vertical npn bipolar transistor – created by layers 32-14-28, and that the one or more turn-on MOSFETs reduce a base width of the npn bipolar transistor to turn ON the device when the sufficiently positive voltage is applied to the one or more gates.
Although AAPA teaches the above functional limitation with respect to a non-modified device, the functional limitations are inherently the same for the modified device due to the same structure as claimed: Per  MPEP 2112.01   Composition, 
In re Claim 27, AAPA/Soeno teaches the device of Claim 21 as cited above wherein the device comprises an Insulated Gate Turn Off (IGTO) device (AAPA, paragraph 0009).
In re Claim 28, AAPA/Soeno teaches the device of Claim 21 as cited above wherein the device comprises an Insulated Gate Bipolar Transistor (IGBT) (AAPA, paragraph 0003).
In re Claim 29, AAPA/Soeno teaches the device of Claim 21 as cited above and wherein the device comprises (see Modified Figs. 1-2, paragraphs 0005-0007) vertical npnp layers forming a vertical npn transistor and a vertical pnp transistor, wherein vertical conduction of the device occurs when a product of the betas of the npn transistor and the pnp transistor exceeds one. 
In re Claim 30, AAPA/Soeno teaches the device of Claim 21 as cited above wherein the trenches substantially surround the first top surface of the first n-type regions: Per paragraph 0003 of AAPA, the device has a mesh-type gate, where a trench in which multiple connected parts of a gate are disposed surrounds a plurality of the first n-type regions of one cell, and Figs. 1 and Modified Fig. 1 show that the trench surround top surfaces of the first n-type regions.

As far as the claims are understood, Claims 31-32 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Cooper et al. (US 8035112). 
In re Claim 31, AAPA teaches an electronic device formed as a die (paragraph 0003) comprising (Figs. 1-2): a semiconductor material (created by layers from 24 to 32); an array of cells (paragraph 0003) in the semiconductor material, each cell comprising:
trenches (with gate 12/16, paragraphs 0003-0004) in the semiconductor material, the trenches having sidewalls;
a first p-type region 14 (paragraph 0003) abutting at least a bottom of the trenches;
a first n-type region 32/30 (paragraph 0005) overlying the first p-type region 14, the first n-type region abutting the trench sidewalls, wherein the trenches substantially surround the first n-type region (see a cross-section of Fig. 1), 
the first n-type region 32/30 having a first top surface (abutting layer 22);
a first dielectric layer 20 having an elongated contact opening (see Fig. 2, paragraph 0012) that exposes portions of the first top surface of the first n-type region 32/30;
a cathode electrode 22 (paragraph 0004) electrically contacting the first top surface of the first n-type region 32/30 through the contact opening; 
a dielectric layer 16 (paragraph 0004) along the sidewalls of the trenches; and 
a conductive material 12 (paragraph 0004) at least partially filling the trenches to form one or more gates for one or more turn-on MOSFETs (paragraph 0009), 
wherein a sufficiently positive voltage applied to the one or more gates turns on the electrical device to conduct a current between a top of the electrical device and a bottom of the electrical device (paragraph 0007).
AAPA does not teach that the first n-type region and the trenches forming interdigitated fingers. However, as is shown above, AAPA teaches that only gates are disposed in trenches. 
Cooper teaches a cellular-type transistor (Figs. 8-9, column 7, lines 34-38; see also column 4 lines 52-54) in which a first n-type region 31/33 and gate electrodes (gate electrodes are shown by number 38 in Fig. 8, column 5, line 9) form interdigitated fingers (in a plan view). 
AAPA and Cooper teach analogous art directed to vertical cell-type insulated gate transistors, including MOSFETs (Cooper, Abstract, and paragraph 0009 of AAPA) and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the AAPA device in view of the Cooper device, since they are from the same field of endeavor, and Cooper created a successfully operated device.  
It would have been obvious for one of ordinary skill in the art before filing the application to modify the AAPA device such that the first n-type region and the trenches (in which gates are disposed) form interdigitated fingers (in a plan view), if such disposition of the first n-type region and the gate (in trenches) is preferable for a cell array, since it does not influence a structure of each cell in the cells array. 
Although AAPA/Cooper does not teach for the modified device such limitation as: “turn-on MOSFETs, wherein a sufficiently positive voltage applied to the one or more 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 32, AAPA/Cooper teaches the device of Claim 31 as cited above. AAPA/Cooper further teaches (AAPA, Fig, 1, paragraphs 0005-0007) that the first p-type region 14 is a base of a vertical npn bipolar transistor (created by layers 32/30-14, 28), and that the one or more turn-on MOSFETs reduce a base width of the npn bipolar transistor to turn on the device when the sufficiently positive voltage is applied to the gates. 
Although AAPA teaches the above functional limitation with respect to a non-modified device, the functional limitations would be inherent for the modified device: Per MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN 
In re Claim 37, AAPA/Cooper teaches the device of Claim 31 as cited above and wherein the device comprises an Insulated Gate Turn Off (IGTO) device (AAPA, paragraph 0009).
In re Claim 38, AAPA/Cooper teaches the device of Claim 31 as cited above and wherein the device comprises an Insulated Gate Bipolar Transistor (IGBT) (AAPA, paragraph 0003). 
In re Claim 39, AAPA/Cooper teaches the device of Claim 31 as cited above and wherein the device comprises (Fig. 1) vertical npnp layers forming a vertical npn transistor and a vertical pnp transistor, wherein vertical conduction of the device occurs when a product of the betas of the npn transistor and the pnp transistor exceeds one (AAPA, paragraphs 0005-0007).

Allowable Subject Matter
Claims 23 and 33 contain allowable subject matter, and they would be allowed, if amended to incorporate all limitations of corresponding independent claims (and any intervening claims) corrected to overcome rejections under 35 U.S.C. 112(b).
Reason for Indicating Allowable Subject Matter
Re Claim 23: AAPA/Soeno do not render obvious such combination of limitations of Claim 23 as: “a plurality of second p-type regions overlying portions of the first n-type regions” and “the  second p-type regions having associated second top surfaces, each second top surface being between two of the first top surfaces of the first n-type region”, 
Re Claims 24-26: Claims 24-26 depend on Claim 23.
Re Claim 33: AAPA/Cooper do not render obvious such limitation of Claim 33 as: “a plurality of second p-type regions having second top surfaces that are surrounded by the first top surface of the first n-type region”, in combination with other limitations of Claim 33 and in combination with limitations of Claim 31 on which Claim 33 depends. 
Re Claims 34-36: Claims 34-36 depend on Claim 33.

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/18/22) have been thoroughly considered.
Examiner agrees with the Applicant’ arguments related to drawings (REMARKS, page 7). The current Office Action shows that drawings are accepted by Examiner.
Examiner agrees with Applicant (REMARKS, pages 7-8) that most grounds for rejections of claims under 35 U.S.C. 112(b) cited in the Non-final Rejection were overcome by the current amendment, but some amendments to the claims created other grounds for rejections of the claims under 35 U.S.C. 112(b).
Examiner disagrees with the Applicant’ argument related to Claim 21 (REMARKS, page 8): the current and previous Office Actions modified a cell structure of the AAPA per Soeno to create a cell comprising a plurality of first n-type regions, and Examiner does not understand a reason for referencing the unmodified structure of the AAPA Figs. 1-2. 
o, but it also could be within +/- 20o around 90o – in the last case, the angle would be significantly closer to 90o (e.g., “perpendicular”) than to 0o (as related to “parallel”). With respect to the modified language regarding “perpendicular” in the amended Claim 1, Soeno clearly teaches this angle to be 90o, and the AAPA structure can be further modified per Soeno to teach “perpendicular”. Please, be reminded that when a line is perpendicular to a surface, this line is perpendicular to any line within his surface (including long and short sides of the opening).
Regarding the argument (REMARKS, pages 10-11) that Soeno does not indicate any contact opening in Fig. 2, Examiner points out that openings in Fig. 3 of Soeno (and Figs. 2 and 3 are directed to a same structure) are disposed over a region of a p-type and over portions of regions of an n-type, as is shown in a portion of Annotated Fig. 3 below: 
Annotated Portion of Fig. 3

    PNG
    media_image3.png
    357
    347
    media_image3.png
    Greyscale


Examiner agrees with Applicant (REMARKS, page 11) that Cooper does not teach trench gates, but reminds that in the Office Action, Cooper was not used as an art teaching a trench gate – he was used as an art teaching that cells of a transistor may have a gate created as a mesh, with portions of this mesh being located at each cell. Accordingly, cell trench gates taught by the AAPA were modified per Cooper to be also created as a gate mesh.
Currently, Examiner does not view examined claims as patentable (REMARKS, page 12); however, each set of claims has one claim containing allowable subject matter, and a few claims dependent on this one claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Takahashi et al. (US 2015/0144995) and Yoshimochi (US 2013/0313638) teach cellular transistor which trench-gate electrodes are arranged in a mesh pattern.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/10/22